In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-285V
                                                             Filed: November 3, 2017
                                                                  UNPUBLISHED

                                                                         
    ANGEL DANDREA,                                                       
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
         On February 28, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that as a result of her October 15, 2015 influenza
(“flu”) vaccination she suffered right shoulder injuries. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
       On November 2, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that
              DICP [the Division of Injury Compensation Programs, Department of
              Health and Human Services] has reviewed the petition and medical
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        records filed in the case and has concluded that compensation is
        appropriate. DICP has concluded that petitioner’s alleged injury is
        consistent with a shoulder injury related to vaccine administration
        (“SIRVA”), and that it was caused-in-fact by the flu vaccine she received
        on or about October 15, 2015. DICP did not identify any other causes for
        petitioner’s SIRVA, and records show that she suffered the sequela of her
        injury for more than six months. Based on the medical records outlined
        above, petitioner has met the statutory requirements for entitlement to
        compensation. See 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-
        11(c)(1)(D). The scope of damages to be awarded should be limited to
        petitioner’s right shoulder injury and its related sequela.
Id. at 3.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master